DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/000,718, Apparatus for Holding a Crane Block, filed on August 24, 2020.
Election/Restrictions
Claims 10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sheaves, in claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,915,033 to Bond.  Bond discloses a holder (10) capable of holding a crane block, comprising:  a base metal and having a predetermined thickness; a plurality of holes (6-72) formed in the base (the limitation of the term cut is not afforded any patentable weight), each hole having an inner dimension; a plurality of support arms (110) having an arm portion (202) connected to a peg (210) that has a shoulder (based on the shape of the peg) ; an outer dimension of the peg is less than or equal to the inner dimension of the holes and an outer dimension of the shoulder is greater than the inner dimension of the holes such that insertion of the pegs into the holes is limited by the shoulders; whereas by inserting of two or more of the support arms of the plurality of supports into selected holes of the base, the two or more support arms will support a selected crane block; further comprising a frame (12) supporting the base; further comprising a plurality of smaller supports (24) that distance the base from a surface on which it rests; and wherein the plurality of smaller supports are a predetermined inch and is attached (the term welded is not afforded any patentable weight) to the base.
In regards to claim 12, Bond inherently teaches a method of holding a block, comprising inserting pets that are attached to two or more crane block support arms of a plurality of crane block support arms into selected holes of a base of a crane block holder, the arms being configured to hold the crane block between the two or more of the crane block support arms; and limiting insertion of the two or more crane block support arms of the plurality of the crane block support arms by shoulders that are formed where each peg is welded to an arm portion, the shoulders having a larger width than each of the selected holes.
Bond discloses the claimed invention except for the limitations of the base being made of steel and a thickness of at least ½ inch, wherein the base is ¾ inch thick and wherein the smaller supports are two-inch rectangular steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions and material of the base and smaller supports in Bond to have been at least ½ inch in thickness or ¾ inch in thickness and to have been constructed of steel and have a rectangular shape, respectively, since such a modification would have merely involved a change in shape and size and would not have yielded any unpredictable results; and since such a modification would have merely involved substituting one well known material for another, based on the material's suitability for the intended use and would not have yielded any unpredictable results.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of U.S. Patent Application Publication No. 2015/0360810 to DiSabantonio, III et al., hereinafter, DiSabantonio.  Bond discloses the claimed invention except for the limitations of a plurality of larger supports having a width of 4 inches and made of steel.
DiSabantonio teaches a holder (2) comprising a base (6), support arms (12), a plurality of smaller support (8 & 30), and a plurality of larger supports (24) that distance the base from a surface on which it rests, the larger supports having a predetermined width to accommodate tines of a forklift and the supports being made from a predetermined material and connected to the base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base in Bond to have included larger supports as taught by DiSabantonio for the purpose of providing a means to move the holder from one location to another with minimal effort.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the supports in DiSabantonio to have been at least 4 inches and made of steel, since such a modification would have merely involved a change in shape and size and would not have yielded any unpredictable results; and since such a modification would have merely involved substituting one well known material for another, based on the material's suitability for the intended use and would not have yielded any unpredictable results.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of U.S. Patent No. 8,418,632 to Linares.  Bond discloses the claimed invention except for the limitation of the holder having a plurality of ratchet strap loops attached to the frame.
Linares teaches a holder having a frame comprising a plurality of pockets (100) and a plurality of loops (formed in 104). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame in Bond to have included the pockets and loops as taught by Linares for the purpose of securing an object, such as a crane block, to the holder to prevent unwanted movement of the object during transport.
Allowable Subject Matter
Claims 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,357,364 to Maloney et al. is directed to a pallet having a base with a plurality of supports that distance the base from a surface on which it rests.  U.S. Patent No. 5,507,237 to Barrow is directed to a lifting apparatus having a structural frame having beams that accept forklifting tines.  U.S. Patent No. 5,456,190 to Good is directed to angled leg structures on a skid for supporting an object.  U.S. Patent No. 5,383,409 to Hayakawa is directed to a corrugated board pallet having a plurality of supports.  U.S. Patent No. 4,290,370 to Gallagher et al. is directed to a pallet assembly having upright post that accommodate stacking under load conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  September 29, 2022